English, President,

{dissenting):

I cannot concur in a portion of the foregoing opinion of Judge Dent, for the following reasons: As is stated in said opinion, this action was brought upon a note for three hundred dollars, which was executed as a portion of the rent for the Grant House, in pursuance of a written lease, in which the landlord, Joseph Cheuvront, covenanted to keep said property in repair, except where broken by said second party, in which event he was to repair or replace the same. It appears on the face of the lease that said lessor leased to the tenant the personal property in the hotel, with certain exceptions. It was claimed by way of defense that the landlord failed to keep the property in repair after notice to do so, and the defendant made the repairs himself, and by his pleas claimed the right to set off the repairs so made against the note sued on, for the rent. Can this be done? If so, it would allow a tenant, under the circumstances, to select the kind and character of repairs to be made, whether costly or otherwise, and to make them at the expense of the landlord; and in this way he might consume the entire rent. If the tenant is damaged by the failure to repair on the part of the landlord, he is entitled to such damages as he may sustain thereby; but he cannot make such repairs as he may deem advisable, and set them off against the rent; and the very bill of set-offs filed in this case, consisting of new tablecloths, napkins, towels, sheets, carpets, etc., shows what this tenant considered as proper repairs to set off against the rent. That repairs were not allowed to be set off by the tenant against a claim for rent at the common law is seen from the following authorities : In 1 Tayl. Landl. & Ten. (8th Ed.) § 328, the author says: “In conforming to this principle, it was laid down by Chief Justice Savage that at common law it is not in the power of a tenant to make repairs at the expense of *108bis landlord, unless there is a special agreement between them, authorizing him to do so. The tenant takes the premises for better or for worse, and cannot involve the landlord in expense for repairs without his consent.” So, also, in the case of Sheets v. Selden, 7 Wall. 423, Justice Swayne, in delivering the opinion of the court, says: “The tenant cannot make repairs at the expense of the landlord, unless by special agreement. ” Again, in the case of Allen v. Pell, 4 Wend. 505, the court held that “a tenant cannot set off damage sustained by the breach of the landlord’s agreement to finish or repair a house.” Washburn, in his valuable work on Real Property (1 Washb. Real Prop. [4th Ed.] p. 491), states the law thus: “A lessee may bind himself to repair the premises, and if, by the terms of his lease, he has a right to enter and view and make improvements, he is bound to make the necessary repairs without waiting fora special demand or notice to do so.” “The lessee, however, is'not absolved from paying rent if the lessor, in such a case, fails to make the repairs; nor would it amount to an eviction, or justify his abandoning the possession. His remedy is by an action against the lessor upon his covenant or agreement. ” In support of the same doctrine, see Tibbitts v. Percy, 24 Barb. 39; also, Kelsey v. Ward, 38 N. Y. 83. These authorities, as I think, announce the common-law doctrine; and, while it may have been changed and modified by statutes in some of the states, I regard it the law of this State, and for that reason I have thought proper to call attention to the foregoing authorities, and submit the views above stated.

Reversed.